Filed 6/13/16 CBRE, Inc. v. Mission Viejo Gateway, Inc. CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


CBRE, INC.,                                                          B255934

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BC527732)
         v.

MISSION VIEJO GATEWAY, INC.
et al.,

         Defendants and Appellants.




         APPEAL from an order of the Superior Court of Los Angeles County, Mark V.
Mooney, Judge. Affirmed.
         Gieleghem Law Office and Neil Gieleghem for Defendants and Appellants.
         Hamburg, Karic, Edwards & Martin, Steven S. Karic, Gregg A. Martin and David
A. Householder for Plaintiff and Respondent.


                                            _____________________
                                     INTRODUCTION
       CBRE, Inc. filed a complaint against Mission Viejo Gateway, Inc., and its three
shareholders Hormoz Faryab, Mehrdad Farzinpour and Sam Gilani (collectively MVG),
asserting causes of action for breach of contract and indemnity arising out of a sale of
commercial property for which CBRE served as MVG’s real estate broker. MVG entered
into an agreement to sell the property to Buy Buy Baby, Inc. (BBB) and then repudiated
the contract, resulting in a series of litigation—BBB filed two federal actions against
MVG for repudiating the sales contract; and MVG filed a state action against its former
attorney for malpractice in handling the BBB transaction. MVG ended up selling the
property to BBB to resolve the federal actions and obtaining a partial award in its
malpractice action; and CBRE ended up without a commission and enmeshed in the
federal and state litigation. CBRE brought this case against MVG, alleging that it is
entitled to its commission pursuant to the parties’ contract and that it is entitled to recover
its litigation expenses based on contractual and equitable principles of indemnity.
       Though this case would appear to present a run-of-the-mill commercial dispute,
MVG filed a special motion to strike under the anti-SLAPP statute,1 arguing that CBRE’s
indemnity claims for recovery of its litigation expenses in the malpractice action arose
from MVG’s protected activity in filing that lawsuit. The trial court denied the motion,
concluding that the obligation to pay commission and indemnify CBRE arose from the
parties’ contractual relationship rather than from any protected activity engaged in by
MVG. Because we agree that none of the challenged causes of action arises from
protected activity, we affirm.




1       “SLAPP is an acronym for ‘strategic lawsuit against public participation.’” (Oasis
West Realty, LLC v. Goldman (2011) 51 Cal.4th 811, 815, fn. 1.) The anti-SLAPP law is
found in section 425.16 of the Code of Civil Procedure. All further statutory references
are to the Code of Civil Procedure.


                                              2
                  FACTUAL AND PROCEDURAL BACKGROUND
A.     CBRE’S COMPLAINT AGAINST MVG
       1.     The Commission Agreement Between MVG and CBRE
       In December 2010, MVG and CBRE entered into a written contract for payment
of a commission for providing real estate brokerage services in connection with the sale
of commercial property owned by MVG in Mission Viejo, California. The agreement
states in part: “Seller agrees to pay Seller’s Broker a commission of one and one-half
percent (1.5%) on the gross sales price. Gross sales price shall include any and all
consideration received or receivable, in whatever form, including but not limited to
assumption or release of existing liabilities. The commission shall be due and payable at
the close of escrow through escrow . . . .” The agreement also contains a provision for
attorneys’ fees to the prevailing party in any action to enforce the contract.
       2.     The Repudiation of the Sales Contract Between MVG and BBB
       In January 2011, MVG entered into an agreement with BBB to sell the Mission
Viejo property for $7.9 million. The sale was scheduled to close in early March 2011,
but MVG repudiated the agreement. Two separate sets of lawsuits were filed following
the repudiation: BBB and others sued MVG in federal court in two actions (the Federal
Actions); and MVG sued its former attorney, Philip Metson, in state court for malpractice
in representing MVG in the sale of the property (the Metson Action).2 CBRE became
entangled in these lawsuits and incurred expenses.




2      At the time of the repudiation, MVG had an outstanding loan on the property.
MVG purportedly repudiated the agreement with BBB because a sale would have
triggered a pre-payment penalty provision in MVG’s contract with its lender that would
eliminate MVG’s anticipated profits on the sale. MVG subsequently filed the Metson
Action, claiming that its former attorney failed to draft a provision in the sales agreement
to require BBB to assume the loan or the costs of the pre-payment penalty.


                                              3
              a.        The Federal Actions
       After MVG repudiated the sales contract, BBB and others filed the Federal
Actions in Los Angeles. In March 2012, MVG attempted to join CBRE as a party to
those lawsuits. “While that attempt was unsuccessful, CBRE nevertheless incurred in
excess of $28,000 in attorney fees and costs in connection with the Federal Actions.”
       In May 2012, the parties settled the Federal Actions. As part of the settlement,
MVG agreed to sell the Mission Viejo property to BBB for approximately $9 million.
The settlement agreement provided that the only real estate broker to be paid a sales
commission was BBB’s broker. Consequently, CBRE never received the commission
due under its agreement with MVG.
              b.        The Metson Action
       After settling the Federal Actions, MVG sued Metson in Los Angeles Superior
Court, alleging that Metson engaged in malpractice when representing MVG in the sale
of the Mission Viejo property. In response, Metson filed a cross-complaint against
CBRE for indemnity, contribution, and declaratory relief. This cross-complaint was
severed before trial.
       The Metson Action proceeded to trial on MVG’s complaint. A jury rendered a
verdict awarding damages to MVG apportioned by percentage of fault. The jury found
that MVG was primarily responsible for the damages (apportioning 65 percent of the
damages to MVG and 35 percent of the damages to Metson). The trial court entered
judgment on the verdict in July 2013, and Metson eventually dismissed his cross-
complaint against CBRE in October 2013. Still, CBRE incurred more than $117,000 in
attorneys’ fees in connection with the case.
       3.     The Causes of Action Brought in this Case
       Based on the above allegations, CBRE asserted seven causes of action against
MVG for (1) breach of contract, (2) conversion, (3) fraudulent conveyance, (4) money
had and received, (5) quantum meruit, (6) implied contractual indemnity, and
(7) equitable indemnity. The only causes of action at issue on appeal are the first, sixth,
and seventh (breach of contract, implied contractual indemnity, and equitable indemnity,

                                               4
respectively), which seek recovery not only of CBRE’s commission but also of its
litigation expenses. The other causes of action seek recovery solely of the commission
under various legal theories and are not at issue on appeal.3
       In its first cause of action for breach of contract, CBRE alleged that MVG
breached the commission agreement and its implied covenant of good faith and fair
dealing by failing to pay the commission owed for the sale of the Mission Viejo property.
This breach caused CBRE to sustain damages exceeding $280,000, plus prejudgment
interest, attorneys’ fees and costs, comprised of: $135,000 in commission (1.5 percent of
the $9 million sales price); $28,000 in litigation expenses in the Federal Actions; and
$117,000 in litigation expenses in the Metson Action. CBRE also alleged that it was
entitled to recover attorneys’ fees and costs in this action.
       In its sixth cause of action for implied contractual indemnity, CBRE alleged that
the commission agreement created a reciprocal right to indemnity against the other
party’s wrongdoing. Under the agreement, CBRE expressly agreed to “indemnify, hold
harmless and defend” MVG for any claims against it resulting from CBRE’s
“misconduct, breach, default, omission or violation.” According to CBRE, this unilateral
indemnification provision is effectively a bilateral provision through implied contract
principles. MVG’s “obligation to indemnify CBRE arises from equitable considerations
of the contractual language whereby CBRE agreed to indemnify [MVG] for its own
errors and omissions. Implied in such contract is a concomitant duty that [MVG] should
indemnify and hold CBRE harmless for any of [MVG’s] own acts of negligence and
misfeasance that cause CBRE financial harm.” MVG’s breach of its contractual
obligations foreseeably resulted in CBRE’s having to incur expenses in the Federal
Actions and Metson Action.


3       After MVG filed its special motion to strike, CBRE filed a first amended
complaint to address defects raised in a separate demurrer MVG had filed. CBRE
concedes that the amended complaint did not moot or otherwise affect the special motion
to strike. (Salma v. Capon (2008) 161 Cal.App.4th 1275, 1280 [a party may not avoid an
anti-SLAPP challenge by subsequently amending the challenged pleading].)


                                               5
       In its seventh cause of action for equitable indemnity, CBRE alleged that it was
entitled to recover its litigation expenses in the Federal Actions and Metson Action
pursuant to equitable principles. CBRE alleged: “Equitable indemnification applies in
cases in which one party pays a debt for which another is primarily liable and which in
equity and good conscience should have been paid by the latter party. As a result of
[MVG’s] above described conduct, and through no fault or wrongdoing of CBRE, CBRE
has been required to incur” litigation expenses. “In this situation, equity requires that
[MVG] indemnify CBRE for its attorney fees in an amount exceeding $28,000 in the
Federal Actions and more than $116,000 in the Metson Action.”4
B.     MVG’S SPECIAL MOTION TO STRIKE
       MVG filed a special motion to strike these three causes of action from CBRE’s
complaint, arguing that CBRE was suing MVG for having filed the Metson Action,
which is a constitutionally protected activity within the meaning of the anti-SLAPP
statute (§ 425.16).



4       CBRE expands on the theory behind each of its indemnity claims in its response
brief. The implied contractual indemnity claim in the sixth cause of action is based on
the “agent-principal relationship” created by the commission agreement. In support of
this theory, CBRE cites Garlock Sealing Technologies, LLC v. NAK Sealing
Technologies Corp. (2007) 148 Cal.App.4th 937, 968, 972, which states that “a duty to
indemnify has been implied from the obligation of the contracting parties to perform their
promises . . . properly” (which MVG violated by repudiating the sales contract). CBRE
relies on this same theory in seeking defense costs in the first cause of action. The
equitable indemnity claim in the seventh cause of action is based on the “tort of another”
theory—i.e., the principle that “[a] person who through the tort of another has been
required to act in the protection of his interests by bringing or defending an action against
a third person is entitled to recover compensation for the reasonably necessary loss of
time, attorney’s fees, and other expenditures thereby suffered or incurred.” (Prentice v.
North Amer. Title Guar. Corp. (1963) 59 Cal.2d 618, 620.) In considering whether the
challenged causes of action arise from protected activity, we do not evaluate the merits of
the claims. (Hunter v. CBS Broadcasting Inc. (2013) 221 Cal.App.4th 1510, 1520
[“‘“The court reviews the parties’ pleadings, declarations and other supporting
documents to determine what conduct is actually being challenged, not to determine
whether the conduct is actionable”’”].)


                                              6
       The trial court denied the motion in its entirety. In its statement of decision, the
trial court found the “gravamen” of the breach of contract cause of action to be CBRE’s
alleged entitlement to a commission under its agreement with MVG, a “purely private
dispute . . . [that] is not based upon protected activity.” As for “[t]he request for attorney
fees arising from other litigation,” the court found that to be “only incidental to the
breach of contract claim.” The court explained: “[MVG] argued (without supporting
authority) that the court should consider the dollar amount of damages requested by
[CBRE] in attorney fees [in] determining the principal thrust of the cause of action. The
court has rejected this argument. It is [MVG’s] conduct underlying [CBRE’s] cause of
action that the court considers in determining whether [MVG’s] claims are based upon
protected activity.”
       The court also found that the indemnity claims asserted in the sixth and seventh
causes of actions were not subject to the anti-SLAPP statute. The court reasoned: “The
gravamen of [CBRE’s] claims in the sixth and seventh causes of action is that [MVG]
failed to indemnify [CBRE] in the Metson [A]ction when [CBRE] was named in the
cross-complaint. This claim is based on the contractual relationship between the parties
(agent/principal) and is not based upon any petitioning activity by [MVG]. [MVG] assert
that their filing of the legal malpractice action against attorney Metson is petitioning
activity that satisfies the first prong [of the anti-SLAPP statute]. The court disagrees. If
the court were to accept [MVG’s] argument, then virtually every complaint for indemnity
would be subject to an anti-SLAPP motion. This is because almost every claim for
indemnity is likely to have its origins in some litigation or threatened litigation. The
determination as to whether a party is entitled to indemnification from another party is
not the protected activity contemplated by the anti-SLAPP law. In this case, it is a
private matter based upon the contractual relationship between the parties.”
       Thus, the trial court concluded that MVG had failed to satisfy its initial burden to
show CBRE was bringing the challenged causes of action based on petitioning activity
protected under the anti-SLAPP statute and denied the motion.



                                              7
C.     THE SCOPE OF THE CHALLENGE TO THE INDEMNITY CLAIMS ON APPEAL
       CBRE alleged that it is entitled to be indemnified for expenses incurred in both the
Federal Actions ($28,000) and the Metson Action ($117,000). On appeal, MVG focuses
its analysis almost exclusively on the Metson Action, claiming that its filing of that
lawsuit is protected activity warranting relief under the anti-SLAPP statute. In contrast,
MVG devotes scant attention to the indemnity claims related to the Federal Actions,
failing to address how those actions, filed by BBB and others, arose from any protected
activity by MVG. We therefore conclude that the challenge to the indemnity claims
related to the Federal Actions has been forfeited and confine our discussion to the
challenge to the indemnity claims in the Metson Action. (Multani v. Witkin & Neal
(2013) 215 Cal.App.4th 1428, 1457 [failure to present any legal authority or analysis in
support of a claim of error results in forfeiture].)
                                        DISCUSSION
A.     THE ANTI-SLAPP STATUTE
       To obtain relief under the anti-SLAPP statute, a defendant must first establish that
the challenged claim “aris[es] from any act of that [defendant] in furtherance of the
[defendant’s constitutional] right of petition or free speech . . . in connection with a
public issue . . . .” (§ 425.16, subd. (b)(1).) If the defendant satisfies this threshold
showing, the burden shifts to the plaintiff to establish a probability of prevailing on that
claim. (Ibid.; accord, Fahlen v. Sutter Central Valley Hospitals (2014) 58 Cal.4th 655,
665, fn. 3.)
       The question in this case is whether MVG has satisfied the threshold showing—
that is, whether MVG has demonstrated that the three challenged causes of action arise
from an act taken by MVG in furtherance of its right of petition or free speech. The anti-
SLAPP statute defines a protected act to include: “(1) any written or oral statement or
writing made before a legislative, executive, or judicial proceeding, or any other official
proceeding authorized by law, (2) any written or oral statement or writing made in
connection with an issue under consideration or review by a legislative, executive, or
judicial body, or any other official proceeding authorized by law, (3) any written or oral

                                               8
statement or writing made in a place open to the public or a public forum in connection
with an issue of public interest, or (4) any other conduct in furtherance of the exercise of
the constitutional right of petition or the constitutional right of free speech in connection
with a public issue or an issue of public interest.” (§ 425.16, subd. (e).)
       The trial court concluded that MVG did not satisfy the threshold showing. We
review the trial court’s denial of the anti-SLAPP motion de novo. (Rusheen v. Cohen
(2006) 37 Cal.4th 1048, 1055.) Because we agree with the trial court’s conclusion, we
need not and do not analyze the merits of CBRE’s claims for purposes of deciding
whether it has demonstrated a probability of prevailing. (Olive Properties, L.P. v.
Coolwaters Enterprises, Inc. (2015) 241 Cal.App.4th 1169, 1176 [burden never shifted to
nonmoving party to show probability of prevailing because moving party failed to show
the complaint arose from protected activity].)
B.     MVG HAS NOT CROSSED THE ANTI-SLAPP THRESHOLD
       MVG concedes that CBRE’s claim for commission owed under the parties’
contract is outside the reach of the anti-SLAPP statute. Instead, MVG challenges
CBRE’s claim for indemnity for the expenses incurred in defending the cross-complaint
in the Metson Action. MVG contends that the indemnity claim—asserted in the breach
of contract cause of action (in part)5 and in the implied contractual and equitable
indemnity causes of action (in whole)—trigger the protections of the anti-SLAPP statute
because it is based on its petitioning activity in suing its former attorney. This contention
misconstrues the scope of that statute.
       “[T]he statutory phrase ‘cause of action . . . arising from’ means simply that the
defendant’s act underlying the plaintiff’s cause of action must itself have been an act in
furtherance of the right of petition or free speech. [Citation.] In the anti-SLAPP context,


5      MVG contends that the first cause of action for breach of contract presents a
mixed cause of action, combining an admittedly nonprotected claim for commission with
a purportedly protected claim for indemnity. Because we find that the indemnity claim
does not arise from protected activity (as explained below), we do not consider the first
cause of action to be mixed.


                                              9
the critical point is whether the plaintiff’s cause of action itself was based on an act in
furtherance of the defendant’s right of petition or free speech. [Citation.]” (City of
Cotati v. Cashman (2002) 29 Cal.4th 69, 78.) In addressing this question, a court looks
to the gravamen of the claim (Episcopal Church Cases (2009) 45 Cal.4th 467, 477),
focusing on the allegedly wrongful, injurious acts to determine if those acts constitute
protected activity (Old Republic Construction Program Group v. The Boccardo Law
Firm, Inc. (2014) 230 Cal.App.4th 859, 868).
       Contrary to MVG’s argument, the wrongful act asserted in the challenged causes
of action is not the filing of the Metson Action (protected activity), but the alleged breach
of MVG’s obligation to indemnify CBRE for the expenses incurred in that lawsuit
(nonprotected activity). While the filing of a lawsuit is an exercise of the constitutional
right of petition (Navellier v. Sletten (2002) 29 Cal.4th 82, 90), CBRE did not sue MVG
for having filed its legal malpractice action against its former attorney. That is, CBRE
did not allege that the filing of that action constituted wrongful conduct; instead, it
alleged that MVG breached its legal duty to reimburse CBRE for the costs it incurred
after Metson brought it into the action. Thus, the indemnity claims do not arise from
protected activity. (See Drell v.Cohen (2014) 232 Cal.App.4th 24, 30 [declaratory relief
action to determine the status of an attorney fee lien “did not allege [the] defendants
engaged in wrongdoing by asserting their lien,” but rather “asked the court to declare the
parties’ respective rights to attorney fees”]; Old Republic Construction Program Group v.
The Boccardo Law Firm, Inc., supra, 230 Cal.App.4th at p. 869 [claims for breaching
litigation stipulation arose from the nonprotected act of removing the funds from a
blocked account in breach of the stipulation, and not from the protected act of entering
into the stipulation]; Renewable Resources Coalition, Inc. v. Pebble Mines Corp. (2013)
218 Cal.App.4th 384, 396-397 [action against the defendants for unlawfully obtaining
confidential documents used to file a complaint against the plaintiff for election law
violations arose from the unprotected act of unlawfully obtaining confidential documents,
and not from the protected act of filing a complaint against the plaintiff].)



                                              10
       In arguing to the contrary, MVG seeks to equate the specific anti-SLAPP concept
of “arising from” with the broad causation concept of “but for.” According to MVG,
“[t]he specific gravamen of the challenged [c]auses of [a]ction . . . is not material to the
SLAPP analysis” because the “determining factor is whether the claim . . . arises out of
constitutionally protected First Amendment activity, e.g., a lawsuit such as the Metson
Action.” This argument not only contradicts the rule requiring an analysis of the
gravamen of the challenged causes of action (Episcopal Church Cases, supra, 45 Cal.4th
at p. 477), but also overlooks the principle that a cause of action does not arise from
protected activity merely because it “may have been ‘triggered’ by protected activity”
(Navellier v. Sletten, supra, 29 Cal.4th at p. 89).6
       Indeed, courts have rejected similar attempts to invoke the protections of the anti-
SLAPP statute simply because a lawsuit “trigger[ed] the chain of events that caused” a
plaintiff to file a claim. (State Farm General Ins. Co. v. Majorino (2002) 99 Cal.App.4th
974, 977.) In Majorino, State Farm’s insureds were sued for assault by third parties.
State Farm brought a declaratory relief action against its insureds and the third parties to
determine if it had a duty to indemnify the insureds for liability resulting from the alleged
assault. The third parties filed an anti-SLAPP motion, arguing that State Farm’s claim
arose from the personal injury action they had filed against State Farm’s insureds. (Id. at
p. 976.) The court rejected the argument, reasoning: “[The third parties’] personal injury
suit against [State Farm’s insureds] did trigger the chain of events that caused State Farm



6       MVG states that “the SLAPP [l]aw has been held to apply to claims styled as
‘equitable indemnity,’” citing Fremont Reorganizing Corp. v. Faigin (2011) 198
Cal.App.4th 1153. In Faigin, however, the equitable indemnity claim arose from
protected statements the plaintiff made to a state regulator about alleged wrongdoing by
the plaintiff’s former employer. Those statements prompted the state regulator to file an
action against the former employer. (Id. at pp. 1166-1167.) The former employer sought
equitable indemnity by alleging that its former employee wrongfully communicated with
the state regulator (protected activity), which then resulted in regulatory action. (Id. at
p.1177.) Here, CBRE seeks indemnity by alleging that MVG wrongfully repudiated the
sales contract with BBB (nonprotected activity), which then resulted in litigation.


                                              11
to seek a judicial declaration of its coverage obligations. And the nature of the claims in
the underlying personal injury case frames the scope of coverage under the State Farm
policy. But the action for declaratory relief arose from the tender of defense and the
terms of an insurance policy issued well before the underlying litigation commenced, not
from the litigation process itself. [Citation.]” (Id. at p. 977; accord, Olive Properties,
L.P. v. Coolwaters Enterprises, Inc., supra, 241 Cal.App.4th at p. 1175 [no relief
warranted under the anti-SLAPP statute merely because tenant’s prior lawsuit “arguably
‘triggered’ the unlawful detainer complaint”].)
       Accordingly, the trial court properly denied the special motion to strike in its
entirety because none of the challenged causes of action arose from protected activity
within the meaning of the anti-SLAPP statute.
                                      DISPOSITION
       The order denying the special motion to strike is affirmed. CBRE is to recover its
costs on appeal.



                                                  BLUMENFELD, J.*


We concur:



              PERLUSS, P. J.



              ZELON, J.




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             12